Citation Nr: 1317122	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-14 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder, panic disorder, anxiety, and posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1990 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned at an April 2013 videoconference hearing.  A transcript of that hearing has been associated with her claims folder.

In April 2013, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claims of service connection for hearing loss and a psychiatric disability were originally denied in a September 1993 rating decision.  The Veteran did not appeal this decision and new and material evidence was not submitted within one year of its issuance.  New and material evidence would ordinarily be required to reopen these claims under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2012).

As relevant service personnel records have been added to the record since the September 1993 decision, the Board will adjudicate the claims of service connection for hearing loss and a psychiatric disability on a de novo basis.

The Veteran was previously represented by AMVETS.  In November 2011, prior to certification of the appeal to the Board, such representation was revoked.  The Veteran is now unrepresented.  38 C.F.R. § 20.608(a) (2012).

(The claims of service connection for tinnitus and a psychiatric disability are addressed in the remand that follows the decision below.)


FINDING OF FACT

Hearing loss did not have its onset in service, was not exhibited within the first post-service year, and is not otherwise related to military service.  


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred or aggravated in active military service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(b), 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in July 2010, the RO notified the Veteran of the evidence needed to substantiate her claim of service connection for hearing loss.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  She was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in the July 2010 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise reflect, any relevant post-service private medical treatment for hearing loss.  In addition, the Veteran was afforded a VA examination to assess the nature and etiology of her current hearing loss and an opinion has been obtained concerning the etiology of this disability.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., sensorineural hearing loss), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, a February 2011 VA examination report reveals that the Veteran has been diagnosed as having bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  A diagnosis of bilateral sensorineural hearing loss was provided.  Thus, current hearing loss has been demonstrated.

The Veteran contends that her current hearing loss is related to exposure to loud noises in service without the use of hearing protection.  Specifically, she has reported that she was a reprographic specialist in service and that she was exposed to noises associated with large printing presses and copy machines.  She was reportedly not issued ear plugs until 6 months prior to her separation from service.  She has not reported any other significant occupational or recreational noise exposure in the years since service.

The Veteran's DD 214 and service personnel and treatment records reflect that her military occupational specialty was a reprographic specialist and that she operated and maintained printing related machinery as a bindery operator in service.  She was issued ear plugs in June 1992.  She is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Moreover, there is nothing to explicitly contradict her reports and they are generally consistent with the evidence of record and the circumstances of her service.  Therefore, her reports of in-service noise exposure are credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence).  Thus, there is evidence of current hearing loss and in-service noise exposure.

During the February 2011 VA examination, the Veteran reported that her hearing loss had its onset in 1992.  As she was discharged from service in October 1992, she appears to have alluded to a continuity of symptomatology.  She is competent to report hearing loss and a continuity of symptomatology.  However, her report must be weighed against the objective evidence and its credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.

Service treatment records include a September 1991 diagnosis of right serous otitis media with labyrinthitis.  Also, in June 1992 the Veteran was treated for right ear pain.  She was diagnosed as having a right temporomandibular joint problem and right otitis media.  However, there is no evidence of any complaints of or treatment for hearing loss in the Veteran's service treatment records.  There is no report of any separation examination included in the claims file.

If a chronic disease, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), is shown in service, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  As discussed above, there is no evidence showing any diagnosed sensorineural hearing loss in service.  Hence, service connection cannot be granted on this basis.

The objective evidence otherwise indicates that the Veteran's current hearing loss did not manifest until more than a year following her October 1992 separation from service.  The first post-service report of hearing loss is a November 1992 claim of service connection for hearing loss (VA Form 21-526).  A VA treatment record dated in December 1992 includes a notation of right-sided hearing loss.  However, an audiometry test conducted during a December 1992 VA examination did not reveal any hearing loss.  Specifically, the December 1992 VA examination report reveals that the Veteran's pure tone thresholds were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
15
15
20
10
20
Left ear
15
20
25
15
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.

The first post-service clinical evidence of hearing loss as confirmed by audiometry testing is an April 2010 VA audiology consultation note, which reveals that there was mild to moderate sensorineural hearing loss in both ears.  There is no clinical evidence of any earlier confirmed hearing loss following service.  The absence of any clinical evidence of hearing loss as documented by audiometry testing for over a decade after service weighs against a finding that the Veteran's current hearing loss was present in service or in the year or years immediately after service

The Veteran has provided varying statements as to the history of her hearing loss.  For example, she contended during the February 2011 VA examination that hearing loss had its onset in 1992.  However, in her October 2011 notice of disagreement and June 2012 substantive appeal (VA Form 9) she reported that at the time of her discharge from service, she was told that she would "eventually start having problems hearing" and that when she "started" to lose her hearing it "would be  service connected."  Also, during the April 2013 hearing she reported that she did not experience hearing loss in service or at the time of her separation from service.  Rather, hearing loss gradually developed in the years following service.  

In light of the absence of any objective evidence of complaints of or treatment for hearing loss during service, the fact that the Veteran's hearing was within normal limits during the December 1992 VA examination, the absence of any clinical evidence of objectively measured hearing loss for over a decade following service, and the Veteran's inconsistent statements concerning the history of her hearing loss, the Board concludes that her reports concerning the history of her hearing loss, including any report of a continuity of symptomatology since service, are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

Moreover, the only medical opinion of record reflects that the Veteran's current hearing loss is not related to service.  The examiner who conducted the February 2011 VA examination opined that the Veteran's current bilateral hearing loss was not caused by or the result of military noise exposure.  She reasoned that the testing performed during the December 1992 VA examination (which was approximately 2 months following the Veteran's separation from service) revealed completely normal hearing in both ears.  Because such testing was completely normal, the Veteran's current hearing loss could not be considered the result of any military noise exposure.  Also, the audiometric configuration at the time of the February 2011 VA examination was not consistent with noise induced hearing loss.

The examiner who conducted the February 2011 VA examination did not explicitly acknowledge and discuss the Veteran's report alluding to a continuity of hearing loss symptomatology in the years since service in formulating her opinion.  However, as discussed above, any claim of a continuity of symptomatology is not deemed to be credible and an opinion based on such an inaccurate history would be likewise be inaccurate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

The February 2011 opinion was otherwise based upon an examination of the Veteran and a review of her medical records and reported history and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed her belief that her current hearing loss is related to noise exposure in service.  However, as a lay person, she can only comment as to symptoms and immediately-observable relationships.  She lacks the expertise in this case to conclude that her current hearing loss is related to noise exposure in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2012).

Although the Veteran has received treatment from medical professionals for her hearing loss, none has attributed this disability to service.  Rather, the only medical opinion of record indicates that no such relationship exists. 

There is no other evidence of a relationship between the Veteran's current hearing loss and service, and the Veteran has not alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

The February 2011 VA examination report reveals that the Veteran reported tinnitus.  The examiner who conducted the examination opined that the tinnitus was not caused by or the result of military noise exposure.  She explained that the Veteran had reported the onset of tinnitus as being in approximately 1991 during service.  The Veteran had also reported that she began to experience migraine headaches at that time and that the migraines and tinnitus coincided.  She did not report any tinnitus during the December 1992 VA examination or a December 1992 VA evaluation.  The tinnitus was still occasionally accompanied by migraines at the time of the February 2011 examination, but it also occurred independently of headaches.  Because the Veteran had denied tinnitus on two occasions following her separation from service, it was not felt likely that the tinnitus would have been the result of military noise exposure.  Also, her hearing was normal at the time of separation.  Thus, the tinnitus would not have been secondary to hearing loss. 

The examiner further noted that the Veteran would need to follow up with a physician to determine if there was any correlation between her migraine headaches and tinnitus.  In this respect, although a physician who conducted a February 2011 VA general medical examination opined that the Veteran's tinnitus was not related to her headaches, there was no further explanation or reasoning provided for this opinion.

The February 2011 opinion pertaining to whether a relationship existed between the Veteran's tinnitus and headaches is insufficient in that it is not accompanied by any explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the opinion is limited to whether the current tinnitus was related to the service-connected headaches.  However, service connection may also be granted for a disability that is aggravated by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2012).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rater to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With respect to the claim of service connection for a psychiatric disability, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the April 2013 hearing, the Veteran reported that she continued to receive psychiatric medications from a VA medical professional.  Thus, she alluded to continued VA psychiatric treatment.  The most recent VA treatment records included among the Veteran's paperless records in the Virtual VA system are as follows:  treatment records contained in the Chillicothe Vista electronic records system dated to October 2012; records from the VA Medical Center in Cincinnati, Ohio (VAMC Cincinnati) dated to November 2011; and records from the VA Medical Center in Columbus, Ohio (VAMC Columbus) dated to August 2012.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Moreover, a July 2003 examination report from New Horizons Youth and Family Center reflects that the Veteran had been placed on psychiatric medication by Dr. Berger.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not specifically been taken with regard to any relevant treatment records from Dr. Berger and there are no treatment records from that physician in the claims file or among the Veteran's paperless records in the Virtual VA system.  Thus, a remand is necessary to attempt to obtain any relevant treatment records from Dr. Berger.

Also, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2012).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than her service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

In this case, the Veteran has reported a sexual assault in service, however she has not been explicitly provided with notice of the alternative sources other than her service records that might constitute credible supporting evidence of in-service personal assault.  Therefore, a remand is also necessary to advise her of this, and to allow her the opportunity to submit additional evidence.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) shall provide the Veteran with a letter informing her that evidence from sources other than her service records may corroborate her account of in-service personal assault.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

The Veteran shall be asked to provide or identify any evidence from sources other than her service records that might corroborate her claimed stressor.  Provide a list of examples of such evidence, including evidence of behavior changes.  A copy of this letter must be included in the claims file.

2.  Obtain and associate with the claims file all records of the Veteran's treatment or evaluation for tinnitus and a psychiatric disability contained in the Chillicothe Vista electronic records system and dated from October 2012 through the present, from VAMC Cincinnati dated from November 2011 through the present, from VAMC Columbus dated from August 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  The AOJ shall ask the Veteran to complete an authorization for VA to obtain all records of her treatment for tinnitus and a psychiatric disability from Dr. Berger.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims.  All such notification must be documented in the claims file.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination with a physician who possesses appropriate expertise to obtain an opinion as to whether her current tinnitus was caused or aggravated by her service-connected headaches.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

With respect to any current tinnitus identified (i.e. any tinnitus diagnosed since June 2010), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus was caused (in whole or in part) by the Veteran's service-connected headaches?

(b)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected headaches?

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  After undertaking any additional evidentiary development deemed necessary, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


